DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (US3981313).
Regarding claims 1 and 13-14, Burke et al. discloses an attachment (Figures 1-5) for a hair styling apparatus comprising a casing (1, 10) having an air inlet (2) for receiving airflow from a hairstyling apparatus; at least one elongate hair engaging member (21) supported by the casing and movable relative to the casing during use (best shown in Figures 3-4); a first airflow outlet (side of outlet, 9, to the left of hair engaging member 29; AND the plurality of apertures, 12, disposed on the left side of the attachment, best shown in Figure 4) extending in a longitudinal direction of the attachment (horizontal 
Regarding claim 2, Burke et al. discloses the attachment of claim 1, wherein each of the first airflow outlet and the second airflow outlet are defined, at least in part, by a respective side wall of the casing (the first airflow outlet is defined in part by a left wall of the casing, whereas the second airflow outlet is defined in part by a right sidewall of the casing). 
Regarding claims 3-4, Burke et al. discloses the attachment of claim 1, wherein the internal airflow director comprises a plurality of casing vanes connected to the casing (the internal airflow director is a plurality of vanes formed by ribs, 11, which are connected to the casing as best shown in Figure 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US5546674) in view of Hall (US2011/0079239).
Regarding claim 1, Lange discloses a device (head portion of appliance 10 including 24, 28, 44, 50, 16, 32, 30, 54, 36, 34, 42) comprising: a casing (portion of 12 that encases the head portion of the appliance) having an air inlet (internal opening 
Hall discloses a similar device (Figures 1-29) comprising a hairstyling apparatus (10) and a series of attachments (22, 22B, 26), demonstrating that it is well-known in the art to provide a hairstyling apparatus with attachments as a way to increase the versatility of a hairstyling apparatus.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lange’s device such that the head portion is made detachable, since such a configuration is well-known in the art and since it has been held that constructing a formerly integral structure in various elements involves only routine skill; additionally, such a modification would increase the versatility of the hairstyling apparatus. 
Regarding claim 2, the combination of Lange and Hall discloses the apparatus of claim 1, as applied above.  Lange further discloses wherein each of the first airflow outlet (32, left-most airflow outlet with respect to the orientation defined in Figure 1) and the second airflow outlet (32, right-most airflow outlet with respect to the orientation defined in Figure 1) are defined, at least in part, by a respective side wall of the casing.  The first airflow is defined, in part by a respective side wall (vertical portion of casing wall, 12, 
Regarding claim 3, the combination of Lange and Hall discloses the apparatus of claim 1, as applied above.  Lange further discloses wherein the internal airflow director comprises a plurality of vanes (24, 30, 54, 56, 57, 16 and vertical separations, not labeled, located near hair engaging members, 30, 34).
Regarding claim 4, the combination of Lange and Hall discloses the apparatus of claim 3, as applied above.  Lange further discloses wherein the plurality of vanes comprises a plurality of casing vanes (24) connected to the casing.  Refer to figure 1.
Regarding claim 5, the combination of Lange and Hall discloses the apparatus of claim 4, as applied above.  Lange further discloses wherein the plurality of casing vanes comprises: a first series (24) of casing vanes located on a first side wall (vertical portion of casing wall, 12, immediately left of first airflow, refer to Figures 1, 3, 5) of the casing and adjacent to the first airflow outlet (32, left-most airflow outlet with respect to the orientation defined in Figure 1); and a second series (group of vertical vanes extending between first and second sidewall, see modified Figure 1 below) of casing vanes located on a second side wall of the casing and adjacent to the second airflow outlet.

    PNG
    media_image1.png
    717
    808
    media_image1.png
    Greyscale

Regarding claim 7, the combination of Lange and Hall discloses the apparatus of claim 5, as applied above.  Lange further discloses wherein the vanes in the first series of casing vanes and the second series of casing vanes are approximately evenly spaced.  Refer to Figures 1 and 3.
Regarding claim 8, the combination of Lange and Hall discloses the apparatus of claim 1, as applied above.  Lange further discloses wherein the internal airflow director comprises a plurality of edge vanes (36, 56, 57) connected to the at least one hair engaging member.
Regarding claim 9, the combination of Lange and Hall discloses the apparatus of claim 8, as applied above.  Lange further discloses wherein the plurality of edge vanes comprises: a first series of edge vanes (left-most set of vanes, 36, 56, 57, with respect to the orientation in Figures 1 and 3) located on a first side face (since the hair engaging members are supported by edge vanes, it follows that the vane is located on a first side face, face above hair engaging member, with respect to the orientation in Figures 1 and 3) of the at least one hair engaging member and adjacent to the first airflow outlet; and a second series of edge vanes (right-most vanes, 36, 56, 57, with respect to the 
Regarding claim 10, the combination of Lange and Hall discloses the apparatus of claim 9, as applied above.  Lange further discloses wherein each vane in the first series of edge vanes is orientated approximately perpendicular to an edge of the at least one hair engaging member adjacent the first airflow outlet, and each vane in the second series of edge vanes is orientated approximately perpendicular to an edge of the at least one hair engaging member adjacent the second airflow outlet.  Since the hair engaging member extends in a direction away from the hair styling apparatus and the edge vanes are a series of vanes that are in plane with the casing, it follows that these two components are approximately perpendicular to one another.   
Regarding claim 11, the combination of Lange and Hall discloses the apparatus of claim 9, as applied above.  Lange further discloses wherein the vanes in the first series of edge vanes and second series of the edge vanes are approximately evenly spaced.  Figures 2a-2b, 4a-4b, 7a-7b show the cross section where the edge vanes, 36, 56, 57 are best shown, where each cross section is showing an approximately equal spacing between each edge vane. 
Regarding claim 12, the combination of Lange and Hall discloses the apparatus of claim 8, as applied above.  Lange further discloses wherein the internal airflow director comprises a plurality of casing vanes (the vanes oriented vertically, not labeled, refer to annotated Figure 1, below) connected to the casing (shown as being supported by solid line that is part of the casing, see Figure 1) and the edge vanes (shown as being 

    PNG
    media_image2.png
    496
    515
    media_image2.png
    Greyscale



Regarding claim 13, the combination of Lange and Hall discloses the attachment of claim 1, as applied above.  Lange further discloses wherein the at least one hair engaging member (34, 30) has an elongate form (refer to figures 1-7a).  The hair engaging member is a bristle which has an elongate form, and the hair engaging members are disposed along the length of the hairstyling apparatus, resulting in an elongate form. 
Regarding claim 15, the combination of Lange and Hall discloses the attachment of claim 1, as applied above, comprising two hair engaging members (34, wherein a first hair engaging member is the group of hair engaging members to the right of a middle of the device, and the second hair engaging member is the group of hair engaging members to the left side of the device with respect to the orientation defined in Figure 1, 3, 6).
Regarding claim 16, the combination of Lange and Hall discloses the attachment of claim 15, wherein each hair engaging member forms, with the casing, a respective first air outlet (the right-most air outlet, 32) and a respective second air outlet (the left-most outlet, 32).
Regarding claim 17, the combination of Lange and Hall discloses the apparatus of claim 16, wherein the hair engaging members are disposed side by side (Refer to Figures 1, 3, 6, where the first and second hair engaging members are aligned side by side to each other).
Regarding claim 18, the combination of Lange and Hall discloses the apparatus of claim 17, wherein the casing comprises an outer casing section (12) and an inner casing (see annotated Figure 3 below) section, and a ledge (54) of the inner casing 

    PNG
    media_image3.png
    410
    589
    media_image3.png
    Greyscale

Regarding claim 19, the combination of Lange and Hall discloses the attachment of claim 18, as applied above.  Lange further discloses wherein the internal airflow director further comprises a series of central baffles (ledge 54 supports a series of baffles, best shown in Figure 3) positioned between the hair engaging members and contacting an inner face of the ledge (the ledge supports the baffles, thus, they are contacting an inner face of the ledge, where an inner face is the bottom side of the ledge, with respect to the orientation defined in Figure 3.  It is evident that the central baffle is positioned between the hair engaging members since it extends the entire length of the hair styling apparatus).  
Regarding claim 20, the combination of Lange and Hall discloses the attachment of claim 19, as applied above.  Lange further discloses wherein the series of central baffles extends parallel to an inner side face of a first hair engaging member and an inner side face of a second hair engaging member.  Figure 3 shows the series of 
Regarding claim 21, the combination of Lange and Hall discloses the attachment of claim 19, as applied above.  Lange further discloses wherein each baffle within the series of central baffles has an open scoop shape (where Merriam-Webster defines scoop to be “a part forming or surrounding an opening for a channeling of fluid (such as air) into a desired path) configured to turn the received airflow through approximately 90 degrees, towards the ledge (the baffles are oriented approximately perpendicular to the airflow inlet, therefore the baffles will direct the airflow 90 degrees approximately 90 degrees).
Regarding claims 22 and 23, the combination of Lange and Hall discloses the attachment of claim 20, as applied above.  Lange further discloses wherein a first and second series of inner edge vanes (36, 56, 57; these edge vanes are understood to run the length of the hair engaging member and thus comprise the first and second series of inner edge vanes) are located on a side face (the face of the hair engaging member that is faces an interior of the hair device) of the first and second hair engaging member proximal to the ledge (since the ledge is located on the interior of the casing and the inner edge vanes are located on the interior of the device, it follows that the inner edge vanes are located proximal to the ledge). 
Regarding claim 24, the combination of Lange and Hall discloses the apparatus of claim 22, as applied above.  Lange further discloses wherein the baffles within the series of central baffles and inner edge vanes have a similar positioning pattern such that the baffles and the inner edge vanes consecutively align with each other.  This is . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US5546674) in view of Lauchet (EP2823726).
Regarding claim 21, Lange discloses the apparatus of claim 19, as applied above.  Lange does not disclose wherein each baffle within the series of central baffles has an open scoop shape; however, open scoop shaped baffles are well-known, as demonstrated by Lauchet.  Lauchet discloses an attachment (20) for a hairstyling apparatus (A) comprising a casing (21) and an air inlet (inlet/opening proximate 22), a hair engaging member (28 and corresponding portion of 37) and an internal airflow director (30, 31, 32, 33, 38, 45, 46, 47, 50).  The internal airflow director has a series of central baffles (31, 32, 33) with an open scoop shape (50, best shown in Figure 5).  Refer additionally to Figures 1-5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lange’s baffles such that each baffle has an open scoop shape, as taught by Lauchet, since Lauchet demonstrates that such a shape is well-known and since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US5546674) in view of Hall (US2011/0079239).
Regarding claims 1 and 3, Lange discloses a device (head portion of appliance 10 including 24, 28, 44, 50, 16, 32, 30, 54, 36, 34, 42) comprising: a casing (portion of 12 that encases the head portion of the appliance) having an air inlet (internal opening proximate 22, 44 through which air flows into the head portion) for receiving airflow from a hair styling apparatus; at least one hair engaging member (34, 30) supported by the casing and moveable relative to the casing during use (refer to Column 2, lines 6-11; also refer to Figures 2a-2b, 4a-5c,7a-7b); a first airflow outlet (32, left-most airflow outlet with respect to orientation defined in Figures 1, 3, 6) extending in a longitudinal direction (up-down direction with respect to the orientation of Figure 4a; or alternatively as a left-to-right direction with respect to Figures 1, 3, 6, since the airflow outlet extends in both a horizontal and vertical direction) of the attachment, wherein at least a portion of the first airflow outlet is a single continuous opening that has a first side that extends in a longitudinal direction and is defined by the casing and a second side that extends in the longitudinal direction and is defined by the at least one hair engaging member (referring to Figure 4a, a left most outlet, 32, extends vertically, i.e. in the longitudinal direction, wherein a left side of the airflow outlet is formed by the casing, 12, and a right side of the outlet is formed by a side of the hair engaging member; alternatively, with respect to Figures 1, 3, 6, the same outlet, 32, at a front of the device has a length from left to right, thereby extending in the left-to-right longitudinal direction); a second airflow outlet (32, right-most outlet with respect to the orientation defined in Figures 1, 3, 6) extending in the longitudinal direction and spaced from the first airflow outlet, wherein at least a portion of the second airflow outlet is a single continuous opening that has a first side that extends in the longitudinal direction and is defined by the casing and a second side 
Regarding claim 4, the combination of Lange and Hall discloses the apparatus of claim 3, as applied above.  Lange further discloses wherein the plurality of vanes comprises a 

    PNG
    media_image4.png
    692
    928
    media_image4.png
    Greyscale

Regarding claim 5, the combination of Lange and Hall discloses the apparatus of claim 4, as applied above.  Lange further discloses wherein the plurality of casing vanes comprises: a first series (top series of vanes, refer to annotated Figure 1, below) of casing vanes located on a first side wall (vertical portion of casing wall, 12, immediately left of first airflow outlet, refer to Figures 1, 3, 5) of the casing and adjacent to the first airflow outlet (32, left-most airflow outlet with respect to the orientation defined in Figure 1); and a second series (group of vanes, 36, 56, 57 that substantially align with portion 30 of the hair engaging member and extend between first and second sidewall, see modified Figure 1 below) of casing vanes located on a second side wall (vertical portion of casing wall, 12, immediately right of second airflow outlet, refer to annotated Figure 1, below) of the casing and adjacent to the second airflow outlet.

    PNG
    media_image5.png
    415
    558
    media_image5.png
    Greyscale


Regarding claim 6, the combination of Lange and Hall discloses the apparatus of claim 5, as applied above.  Lange further discloses wherein each vane in the first series of casing vanes is orientated approximately perpendicular to an edge (the first side wall, which defines the first airflow outlet, comprises a horizontal edge, refer to annotated Figure 1, below; each vane in the first series of casing vanes is oriented vertically, therefore, the vanes are perpendicular to an edge of the first sidewall) of the first side wall of the casing which defines the first airflow outlet, and each vane in the second series of casing vanes is orientated approximately perpendicular to an edge (the second sidewall, which defines the second airflow outlet, comprises a horizontal edge, refer to annotated Figure 1, below; each of the vanes of the second series of casing vanes are oriented vertically, therefore, the vanes are perpendicular to an edge of the second side wall) of the second side wall of the casing which defines the second airflow outlet.

    PNG
    media_image6.png
    507
    661
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 08/27/2020 have been fully considered but they are not persuasive. 
Argument #1:
Burke fails to disclose or suggest “wherein at least a portion of the first airflow outlet is a single continuous opening that has a first side that extends in the longitudinal direction and is defined by the at least one hair engaging member” and the analogous limitation for the second airflow outlet.  Since the outlets are formed by two distinct openings, the examiner’s interpretation fails to meet the claimed limitation.
Response #1:
Burke teaches a first and second airflow outlet, each outlet comprises two main portions.  A first portion is defined by a plurality of openings, each opening bound entirely by an outer wall of the casing, an inner wall of the casing and a supporting rib, see annotated Figure 2 below.  A second portion of the airflow outlet is formed by an 

    PNG
    media_image7.png
    386
    783
    media_image7.png
    Greyscale

Argument #2:
No side of apertures, 32, of Lange are defined by the casing.
Response #2:


    PNG
    media_image8.png
    604
    735
    media_image8.png
    Greyscale

Argument #3:
The longitudinal direction is left to right with respect to the orientation defined in Figure 1 of Lange.  The examiner cannot define the longitudinal direction to be any arbitrary direction due to the amendments to claim 1.
Response #3:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799